t c memo united_states tax_court matrixinfosys trust andy hromiko trustee petitioner v commissioner of internal revenue respondent andy hromiko petitioner v commissioner of internal revenue respondent docket nos filed date andy hromiko a trustee for petitioner in docket no andy hromiko pro_se in docket no jeremy l mcpherson for respondent memorandum findings_of_fact and opinion vasquez judge in these consolidated cases respondent determined the following deficiencies in additions to and penalties on petitioners’ federal income taxes additions to tax penalty petitioner year deficiency sec_6651 a sec_6654 sec_6662 a matrixinfosys dollar_figure -- -- dollar_figure trust big_number -- -- big_number andy hromiko dollar_figure dollar_figure dollar_figure --- big_number big_number big_number -- big_number big_number big_number -- big_number big_number -- unless otherwise stated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must resolve a basic dispute between the parties whether certain payments made to a_trust matrixinfosys the trust on account of services performed by andy hromiko petitioner should have been returned as income on petitioner’s individual tax_return because respondent adopted whipsaw positions in making the determinations against petitioner and the trust respondent will concede the tax_liabilities determined against the trust if the court concludes that the payments made to the trust are properly taxable to petitioner findings_of_fact at the time of the filing of the trust’s petition the trust’s address was in roseville california similarly at the time petitioner filed his petition he resided in roseville california before setting out our specific factual determinations we describe relevant parts of the procedural histories of the instant cases procedural histories a the trust on date andy hromiko in his capacity as trustee filed a petition for the trust in the petition the trustee alleged that the trust was a business_trust entitled to the business deductions claimed on the filed tax returns ’ the trustee requested that the matter be transferred to the internal_revenue_service irs appeals_office on the ground that the notice_of_deficiency was incomplete and erroneous that the trust had been denied its due process under law and that it had a substantial claim against the irs under the taxpayer_bill_of_rights further the trustee listed affirmative defenses on behalf of the trust statute_of_limitations invalid notice_of_deficiency not complying with the tax code provisions the clean hands doctrine unclean hands of respondent illegality violation of taxpayer bill of right sec_1 res_judicata estoppel waiver dure sec_5 fraud ' with regard to petitioner’s actions as a fiduciary of the trust we refer to him as the trustee in this opinion q4e- on date the trust’s case was calendared for the court’s trial session beginning date in san francisco california on date respondent filed a motion for continuance of trial with regard to the trust’s case on the ground that respondent would seek to have the trust’s case consolidated with petitioner’s individual case described below we granted respondent’s motion on date on date the trust’s case was rescheduled for trial to the san francisco california trial session beginning date b petitioner’s individual tax case on date petitioner filed a petition for redetermination with regard to his and tax years petitioner asserted that he had not received the income determined by respondent and therefore he was not liable for the deficiencies and additions to tax described in the notice_of_deficiency petitioner requested that the matter be transferred to an irs appeals_office because the notice_of_deficiency was allegedly incomplete and erroneous in support of his request petitioner alleged that he had been denied due process of law and that he had a claim under the taxpayer_bill_of_rights against the irs finally petitioner also alleged a laundry list of defenses in actuality respondent determined the deficiencies and the additions to tax relating to petitioner’s income taxes for the years in issue in two separate notices res_judicata estoppel waiver dure sec_5 fraud statute_of_limitations invalid notice_of_deficiency not complying with the tax code provisions failure of respondent to exhaust administrative remedies laches the clean hands doctrine unclean hands of respondent illegality failure of jurisdiction over petitioner violation of taxpayer_bill_of_rights lastly petitioner submitted documents in which it appears that he revokes and rescinds any agreement with the government of the united_states regarding the social_security system on date the court calendared for trial petitioner’s individual case the case was placed on the court’s trial session beginning date in san francisco california c pretrial discovery and proceedings on date respondent served petitioner with a formal set of interrogatories additionally on date respondent served petitioner with a request for admissions of fact with attached exhibits and filed a copy with the court on date on date petitioner served respondent with his own request for admissions of fact on date petitioner moved this court to issue a protective_order so that he would not have to answer respondent’s interrogatories and requests for admissions of fact petitioner alleged that respondent had failed to show that petitioner had received taxable_income he contended that there was no evidence to support the determination therefore the determination was arbitrary and erroneous and the burden_of_proof shifted to respondent on date we summarily dismissed petitioner’s claims on date respondent filed his response to petitioner’s request for admissions of fact on date because petitioner had failed to respond to respondent’s discovery requests respondent filed a motion to compel responses to respondent’s interrogatories on date we granted respondent’s motion and ordered petitioner to make full complete and responsive answers on or before date we warned petitioner that failure to comply with the court’s order could lead to sanctions under rule including dismissal of the case and entry of a decision against him on date respondent received petitioner’s responses but they were evasive and incomplete d motion to dismiss and date trial on date respondent filed a motion to dismiss for failure properly to prosecute and for a penalty under sec_6673 with regard to petitioner’s case on date petitioner filed an opposition to respondent’s motion a response to respondent’s request for admissions and a motion to withdraw - deemed admitted admissions and accept petitioner’s answers to respondent’s admissions on date considering petitioner’s presence at trial the court denied respondent’s motion to dismiss and for the imposition of a sec_6673 penalty although the case was allowed to continue the court denied petitioner’s motion to withdraw the deemed admissions at trial on date the court consolidated petitioner’s case with the trust’s case after a considerable exchange regarding his oath petitioner testified in general that i think i filed everything i needed to that i was required to petitioner's income-producing activity during and petitioner performed computer analysis and programming services for duraflame inc and california cedar products inc these companies paid for petitioner’s services at an hourly rate and made payments directly to the trust petitioner did not file individual federal_income_tax returns for through form sec_1041 u s income_tax return for estates and trusts were filed on behalf of the trust for and respondent made the following alternative determinations with regard to the trust the trust is not entitled to various deductions and exemptions it is a sham and it is a grantor_trust subject_to sec_671 through respondent also determined that the money paid - - to the trust is taxable_income to petitioner at trial respondent orally renewed his motion that the court impose a sec_6673 penalty on petitioner opinion a fundamental principle of tax law is that income is taxed to the person who earns it see 337_us_733 281_us_111 johnston v commissioner tcmemo_2000_315 an assignment_of_income to a_trust is ineffective to shift the tax burden from the taxpayer to a_trust when the taxpayer controls the earning of the income see 621_f2d_1318 8th cir affg tcmemo_1979_164 the commissioner is not required to apply the tax laws in accordance with the form a taxpayer employs where that form is a sham or inconsistent with economic reality see 457_us_191 308_us_473 where an entity is created that has no real economic_effect and which affects no cognizable economic relationships the substance of a transaction involving this entity will control_over the form see 731_f2d_1417 9th cir affg 79_tc_714 73_tc_1235 these principles apply even though an entity may have been properly formed and have a separate existence under applicable local law see zmuda v commissioner t c pincite 73_tc_1246 petitioner does not dispute that the amounts paid to the trust were on account of his personal services petitioner simply argues that the trust earned the payments related to his services and that the trust is bona_fide on the basis of the record before us we conclude that petitioner was the true_earner of the amounts paid and that petitioner established the trust as a mechanism to avoid tax consequently we hold that the trust should not be respected for federal_income_tax purposes and that the money paid to the trust is taxable_income to petitioner respondent determined that petitioner is liable for additions to tax under sec_6651 sec_6651 a imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner did not file any returns for the years in issue or present evidence indicating that his failure_to_file was due to reasonable_cause and not due to willful neglect see rule because we rule against petitioner with regard to respondent’s determinations against him we accept respondent’s concession related to the determinations against the trust -- - a accordingly we sustain respondent’s determination regarding this matter respondent also determined that petitioner is liable for additions to tax under sec_6654 for failure to make estimated_tax payments petitioner did not offer any evidence relating to this issue see rule a we therefore sustain respondent’s determination as to the additions to tax under sec_6654 finally we reconsider whether petitioner has engaged in behavior that warrants the imposition of a penalty pursuant to sec_6673 sec_6673 authorizes this court to penalize a taxpayer who institutes or maintains a proceeding primarily for delay pursues a position in this court which is frivolous or groundless or unreasonably fails to pursue available administrative remedies petitioner’s conduct throughout this proceeding has convinced us that he instituted and maintained this proceeding primarily for delay and pursued a position that was frivolous and groundless from the filing of his petition to the submission of his brief petitioner has devoted much of his time to shopworn arguments characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts we refuse to painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent because to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir see 848_f2d_1007 9th cir affg tcmemo_1987_225 114_tc_136 petitioner has wasted the time and resources of this court accordingly we shall impose a penalty of dollar_figure on petitioner pursuant to sec_6673 to reflect the foregoing an appropriate order and decision will be entered for respondent in docket no and an order and decision will be entered for petitioner in docket no
